Cullen, J.
This is a motion for reargument. We find nothing urge'd by the appellants that leads us to reverse our decision on the former hearing. We agree with the counsel there can be no objection to transferring the lien of the *767depositors from the land to the money_ realized by its sale, and that we understand to be the exact effect of our decision. Our decision does not impair the title of the purchaser, but directs that the money received on the purchase be held upon the trust for which the mortgage was given. This much the appellants concede on this motion should be done, and disclaim any intent to impair by the judgment, in Hazen v. Ganong, the interests of the depositors under the mortgage. But that judgement purposes to have much greater effect. It adjudges the mortgage null and void. If that judgment be good, the depositors can have no lien upon the fund, save such as they obtain as general creditors under the assignment. We see no way to protect their right save by the decision rendered.
Motion denied, with ten dollars costs.